Citation Nr: 0809259	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, to include as secondary to service-connected 
lumbosacral strain.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1956 to September 1958.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The evidence of record demonstrates that degenerative 
disc disease is not related to active military service and is 
not proximately due to or the result of service-connected 
lumbosacral strain.

2.  Lumbosacral strain is manifested by forward flexion to 35 
degrees and no lumbar or complete spine ankylosis.


CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or 
aggravated by active military service, to include as due to 
or the result of service-connected lumbosacral strain.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for an increased evaluation for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for degenerative disc disease and claim 
for entitlement to an increased evaluation for lumbosacral 
strain, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a 
post-remand re-adjudication of the veteran's claims, the 
March 2005 statement of the case and a March 2007 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  The letter also requested 
that the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order 


to establish service connection for a claimed disorder, the 
following must be shown:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran's September 1956 service entrance examination was 
negative for a back disorder.  In a May 1957 service record, 
the veteran reported recurrent lumbar pain.  An x-ray was 
normal.  In October 7 and 8, 1957 service records, the 
veteran reported low back pain.  The impression was suspected 
sliding disc.  In an October 25 service record, an x-ray was 
negative.  The impression was chronic low back strain.  In a 
November 1957 service record, the impression was chronic low 
back strain.  In a January 1958 service record, the veteran 
reported low back pain with sciatic radiation.  Two days 
later, the examiner noted that x-rays were normal other than 
desiccation of transverse process.  The impression was 
chronic lumbosacral strain.  The veteran's July 1958 service 
discharge examination noted chronic low back strain, 
improved. 

A September 1958 VA medical record noted chronic lumbosacral 
strain.  An x-ray was negative.  An August 1963 VA record 
noted chronic low back strain.  In an August 1971 VA record, 
there was low back pain with radiation.  In a November 1971 
VA record, the veteran reported muscle spasm.  In a March 
1972 VA record, there was radiating low back pain.  An x-ray 
was negative for bone or joint pathology.  

In an August 1980 private medical record, the veteran 
reported a low back injury at work.  He wore a back brace.  
In a December 1981 private medical record, the veteran 
reported low back pain and radiation since on-the-job falls 
in 1979 and 1980 and a fall off a building in 1968.  The 
assessment was sciatica and lumbar sprain.  The examiner 
noted that the veteran was at least neurologically disabled 
due to positive straight leg raise tests and nerve conduction 
study results.  In another December 1981 private record, the 
veteran reported injuries in 1979 and 1980 and current low 
back pain with radiation.  The impression was early 
degenerative arthritis, chronic lumbosacral sprain, and 
possible herniated disc.  X-rays showed early lumbosacral 
degenerative changes.  

In a February 1982 VA examination, the veteran reported 
radiating back pain.  The examiner noted 1979 and 1980 back 
injuries.  The diagnosis was chronic lumbosacral strain with 
recurrent injury and aggravation of possible disc pathology.  

In a December 1990 lay statement, the veteran stated that he 
had worked since 1982 as a letter carrier.

In December 1990 private medical records, the examiner noted 
that the veteran had been seen for treatment in May 1989, 
February 1990, July 1990, and September 1990.  There was a 
possible lumbar disc problem.  A December 1990 magnetic 
resonance imaging (MRI) study showed early signal changes at 
L4-L5 and L5-S1, with prominent bulging annulus and 
compromise of the neural canals.  The diagnosis was low back 
strain and disc disease of the lumbar spine.  A January 1991 
private record diagnosed L5-S1 degenerative disc disease. 

In a May 1991 VA examination, the veteran reported 2 falls on 
his letter carrier route in 1984 and 1985.  He reported back 
pain and radiation.  Diagnostic testing showed minimal to 
mild spurring at L5-S1 with disc space maintained.  The 
diagnosis was degenerative disc disease of L4-L5 and L5-S1 
and chronic lumbosacral strain.  

In his August 1991 substantive appeal, the veteran stated 
that he was told he had a disc problem during service.  At 
the September 1990 RO hearing, the veteran stated that he had 
worn a back brace since 1957.  He also stated that during 
service, a physician told him he had disc problems.  


In a November 1992 VA examination, the veteran reported 
radiating low back pain.  An x-ray showed degenerative 
changes.  The assessment was chronic back strain.  In an 
April 1993 VA examination, the veteran reported radiating low 
back pain.  The examiner noted that a recent MRI showed 
bulging disk at L4-5.  The diagnosis was lumbar spine 
degenerative changes that caused mechanical low back pain.  

In an October 1993 lay statement, the veteran reported that 
during service he was told he had slipped discs.

In an April 1999 private medical record, the veteran reported 
radiating low back pain.  An MRI showed generalized 
degenerative disc signal loss and central disk protrusion at 
L5-S1.  

In a February 2000 VA examination, the veteran reported low 
back pain.  The assessment was degenerative joint disease and 
chronic lumbosacral strain. 

In a July 2000 private medical record, the assessments were 
lumbosacral degenerative joint disease, nerve root 
compression syndrome, and lumbar strain.  In a September 2000 
private record, electromyography (EMG) and nerve conduction 
studies suggested mild chronic lumbosacral radiculopathy.

In a February 2001 letter, a private physician noted that the 
veteran reported a history of back problems, to include an 
inservice injury and inservice diagnosis of disc problem.  
The examiner noted a December 1999 MRI showed degenerative 
disc signal loss, a July 2000 EMG was consistent with L5 root 
injuries, and July 2000 x-rays showed slight scoliosis, 
degenerative arthritis, widening of intervertebral disc 
space, moderate narrowing of lumbosacral joint, and some loss 
of lumbar lordosis.  Upon examination, the diagnosis was 
lumbar spine degenerative disc disease.  The examiner found 
significant functional limitation due to spine disease and 
nerve root compression syndrome.  The examiner stated that he 
felt these medical problems were most certainly service-
related per the veteran's provided history.  

In a March 2003 VA medical record, the impression was disc 
displacement.  A March 2003 VA spine examination was 
conducted upon a review of the claims file.  The veteran 
reported daily low back pain with radiation.  He wore a back 
support on a daily basis.  Upon examination, the diagnosis 
was lumbar spine degenerative disc disease.  The examiner 
opined that degenerative disc disease was not related to 
active service or to the service-connected lumbosacral 
strain, noting normal inservice x-rays, the significant 
amount of time in between x-ray evidence of degenerative disc 
disease and active service, the history of back injuries 
post-service discharge, and that the veteran had been a 
letter carrier.  

In a July 2003 letter, a private physician stated that he had 
examined the veteran.  The veteran reported a history of low 
back pain that he attributed to military injuries, that he 
had been wearing a brace for many years, and that he had back 
pain, weakness, and pain upon bending, stooping, or 
squatting.  The examiner reviewed extensive medical records, 
including VA rating reports.  Upon examination, there was an 
upright gait, limited range of lumbar spine motion, 
tenderness to palpation, and intact motor examination.  The 
veteran could heel and toe walk, but could not squat and rise 
from a squat position.  Straight leg raise elicited buttock 
pain.  An EMG indicated lumbar radiculopathy and an MRI noted 
significant lumbar spine degenerative disc disease.  The 
examiner noted low back pain and degenerative disc disease, 
with some evidence of symptomatology dating back to the 
1950's.  The examiner noted that in 1958 it was noted that 
the veteran had chronic lumbosacral strain.  The examiner 
noted that the veteran's degenerative disc disease and 
chronic low back strain, historically, appeared to emanate 
from the veteran's military activities.  

In September 2003, March 2004, and April and November 2006 VA 
medical records, the impressions were disc displacement.  A 
May 2007 VA spine examination was conducted upon a review of 
the claims file.  The veteran reported back weakness and 
pain, with flare-ups.  The veteran reported that he had been 
wearing a lumbar corset since 1957.  Upon examination, the 
diagnoses were lumbar spine degenerative disc disease and 
chronic lumbar strain.  X-rays showed rather minimal and mild 
degenerative changes of the lumbar spine.  The examiner noted 


that there were no neurological findings until 1981 and that 
degenerative disc disease was confirmed later in the 1980's.  
The examiner noted that the July 2003 private examiner did 
not indicate that the records regarding the 1979 and 1980 on-
the-job injuries were reviewed.  The examiner also noted that 
that there was no support in medical literature for the 
conclusion that long term use of a back brace produces muscle 
weakness or back pain.  The examiner opined that the 
veteran's current lumbar spine degenerative disc disease was 
not caused or aggravated by active service, the service-
connected lumbosacral strain, or the use of a back brace.  
The examiner stated that the opinion was based on the review 
of the claims file, the chronicity of the symptomatology, the 
job injuries, and diagnostic testing results.

The Board finds that the evidence of record does not support 
a finding of direct or secondary service connection for 
lumbar spine degenerative disc disease.  There is currently 
diagnosed lumbar spine degenerative disc disease.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although there was a 
notation of possible sliding disc during active service, 
eventually the assessment was chronic low back strain and 
there was no other evidence of degenerative disc disease 
during active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  In addition, the other 
evidence of record does not demonstrate a relationship 
between degenerative disc disease and active service, 
service-connected lumbosacral strain, and/or the long-term 
use of a back brace.  38 C.F.R. §§ 3.303, 3.310; Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability); Allen, 7 Vet. 
App. at 448 (holding that secondary service connection 
requires evidence that the current disability was either 
caused or aggravated by a service-connected disability).  
First, the first objective evidence of lumbar spine 
neurological problems was not until 1981 and degenerative 
disc disease was not diagnosed until 1990, approximately 20 
and 30 years after service discharge, respectively.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection 


when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  

Second, the Board finds that the medical evidence of record 
demonstrates that degenerative disc disease is not related to 
active service or to service-connected lumbosacral strain, to 
include the use of a back brace.  Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  The Board does not accord 
substantial probative weight to the February 2001 private 
medical opinion that degenerative disc disease is related to 
active service, because it was based on the veteran's 
assertion of an inservice diagnosis of a lumbar disc problem 
and did not note the presence of intercurrent back injuries.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) 
(noting that although the Board may not reject a medical 
opinion solely because it is based on facts reported by the 
veteran, but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Likewise, the Board 
does not accord substantial probative weight to the July 2003 
private medical opinion that that degenerative disc disease 
is related to active service because it wasn't clear that the 
service medical records were reviewed and the examiner did 
not provide any clinical findings or rationale, other than 
the presence of lumbosacral strain since service, for the 
opinion.  Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence). 

The Board does accord substantial probative weight to the VA 
opinions of record that degenerative disc disease is not 
related to active service, the lumbosacral strain, and/or 
long-term use of a back brace.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (noting that the Board may appropriately 
favor the opinion of one competent medical authority over 
another).  The VA opinions, provided upon review of the 
complete claims file, found that degenerative disc disease 
was not caused or 


aggravated by active service, the lumbosacral strain, and/or 
long-term use of a back brace, noting normal inservice x-
rays, the significant amount of time in between diagnosis and 
active service, post-service discharge back injuries, and the 
lack of support in medical literature for the assertion that 
long term use of a back brace causes muscle weakness or pain.  
Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. 
App. at 382.  Although the veteran asserted both that his 
degenerative disc disease was due to his lumbar spine 
disability and the long-term use of a back brace, his 
testimony is not competent to establish such medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  The 
veteran's statements that he was told during service that he 
had a slipped disc problem is not competent medical evidence 
to establish that his current disorder is related to his 
military service.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (the connection between what a physician said and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is too attenuated and 
inherently unreliable to constitute medical evidence).  In 
this regard, although the service medical records indicate 
such a provisional diagnosis, the final diagnosis was chronic 
lumbosacral strain based on diagnostic testing, to include an 
x-ray.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by 
inconsistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Accordingly, service 
connection for lumbar spine degenerative disc disease, to 
include as secondary to service-connected lumbosacral strain, 
is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The 


Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an October 1958 rating decision, the RO granted service 
connection for a lumbosacral strain and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective September 4, 1958.  By a September 1963 rating 
decision, a noncompensable evaluation was assigned effective 
December 1, 1963.  By an April 1972 rating decision, the RO 
assigned a 10 percent evaluation, effective August 2, 1971.  
By May 1991 and July 1993 rating decisions, the RO continued 
the 10 percent evaluation under Diagnostic Code 5295.  By a 
November 1994 rating decision, the RO assigned a 40 percent 
evaluation, effective March 13, 1991, 


pursuant to a Board decision.  By a June 2000 rating 
decision, the 40 percent evaluation was continued.  On 
September 23, 2003, the veteran filed a claim for an 
increased evaluation.  By a March 2004 rating decision, the 
RO continued the 40 percent evaluation.  The veteran 
appealed.  

In a March 2003 VA medical record, there was stable low back 
pain with occasional exacerbation.  The veteran reported that 
he used a back corset and took Tylenol as needed.  The 
impression was chronic low back pain.  A March 2003 VA spine 
examination was conducted.  The veteran reported daily low 
back pain, with radiation into his legs, more so on the left; 
however, the radiation did not occur daily.  He did not know 
when it was going to occur and could not relate the radiation 
to any activities or weather change.  He stated that he wore 
a back corset for support.  The veteran reported occasional 
leg give-way and left leg numbness and tingling.  He retired 
in 1996 as a letter carrier, tried to walk on regular basis, 
and was a VA hospital volunteer.  He indicated that he wore a 
pedometer and that 5 weeks prior to the examination, he 
walked 12 miles over a 6 hour period without any increased 
back symptoms.  The veteran stated that he regularly walked 
about 9 miles daily, but did not do any bending and lifting 
due to back pain.  He had no increased pain with cough or 
sneeze or difficulty sleeping.  After a recent 180-mile car 
trip, he noticed back stiffness and soreness when he stood 
up.  He reported no falls, walked unaided without a cane, and 
did not indicate any functional impairment to his activities 
of daily living.  He reported that he took no medication due 
to complications.

Upon examination, there was lumbar spine flexion to 35 
degrees, extension to 5 degrees, right lateral flexion to 12 
degrees, left lateral flexion to 10 degrees, and bilateral 
rotation to 10 degrees, all with complaint of pain.  There 
was erect stature, good balance, and good coordination, with 
no limp, scoliosis, loss of lumbar lordosis, muscle spasm, or 
tenderness.  There was normal heel walking and normal walking 
on the right, but toe walking on the left caused left leg and 
back pain.  The veteran took off and put on his shoes and 
socks by flexing his hip and putting his foot on the chair 
father than bending forward.  Bilateral deep tendon reflexes 
were 2/4 in the knees and ankles.  Left leg sensation was 
intact but there were patchy and 


irregular areas of hypoesthesia in the right leg.  Bilateral 
straight leg raise tests were to 60 degrees.  The diagnosis 
was degenerative disc disease.  The examiner opined that 
degenerative disc disease was not related to the chronic low 
back strain.

In a July 2003 letter, a private physician stated that he had 
evaluated the veteran.  The veteran reported that he had been 
wearing a brace for many years, and that he had back pain, 
weakness, and pain upon bending, stooping, or squatting.  
Upon examination, there was an upright gait, limited range of 
lumbar spine motion, tenderness to palpation, and intact 
motor examination.  The veteran could heel and toe walk, but 
could not squat or rise from a squat position.  Straight leg 
raise elicited buttock pain.  Diagnostic studies indicated 
lumbar radiculopathy and degenerative disc disease.  

In a September 2003 VA medical record, there was stable low 
back pain with the use of a back brace.  The impression was 
chronic low back pain.  In a November 2003 VA record, the 
veteran's back brace required repair.  A replacement was 
ordered.

In a February 2004 lay statement, the veteran reported back 
weakness and pain upon prolonged sitting and standing.  He 
reported the use of a back brace.  

In a March 2004 VA medical record, there was low back pain 
with the use of a lumbar corset.  The veteran was unable to 
tolerate swimming.  The impression was chronic low back pain.  

In an April 2004 lay statement, the veteran reported constant 
low back pain that worsened upon walking, standing, or even 
sitting.  He stated that he now had muscle damage for which 
nothing could be done and he could no longer do things around 
the house and his yard.  In his April 2005 substantive 
appeal, the veteran asserted that he had constant low back 
pain upon walking, standing, or sitting for any period of 
time.  He stated that the long term use of the back support 
for his service-connected condition had caused his back 
muscles to weaken.  

In February 2006, September 2006, and January 2007 VA medical 
records, the veteran had a history of chronic low back pain 
for which he used a back brace.  The assessment was chronic 
low back pain.  

A May 2007 VA spine examination was conducted.  The veteran 
reported lumbar spine weakness and pain.  The pain was not 
daily and he could go 1 week without pain.  But there were 
flare-ups of a few minutes and which required that he take it 
easy.  He also reported occasional leg or back give-way on 
stairs, so that he used the handrail, but no falls.  The 
veteran stated that he volunteered 7 days a week at the 
Jefferson Barracks and had not missed any days in the last 
year.  The veteran reported that he walked 1 mile to 1.5 
miles per day.  He did not do much more than volunteering, 
did not lift or bend, put on his socks by flexing his hip and 
bringing his foot up, and used Velcro shoes.  The veteran 
reported that he had been wearing a lumbar corset since 1957 
and did not use medication due to side effects.  Upon 
examination, there was lumbar spine flexion to 35 degrees, 
extension to 5 degrees, bilateral lateral flexion to 20 
degrees, and rotation to 10 degrees, all with clinical 
evidence of pain throughout the range of motion.  There was 
erect stature and no limp, lumbar spine ankylosis, scoliosis, 
muscle spasm, localized tenderness, muscle atrophy, or 
evidence of any skin changes.  There was decreased lumbar 
lordosis.  Bilateral deep tendon reflexes were 1/4 at the 
knees and 2/4 at the ankles.  There was intact lower 
extremity sensation.  Sitting straight leg raise was 60 
degrees on the right with right low back pain and 80 degrees 
on the left without pain.  Supine straight leg raise was 60 
degrees, bilaterally, with low back pain.  The veteran was 
able to stand on his heels and toes but was unable to walk on 
the heels and toes secondary to a loss of balance.  He was 
able to dress and undress without difficulty.  X-rays showed 
rather minimal and mild degenerative changes of the lumbar 
spine.  The diagnosis was chronic lumbar strain.  The 
examiner found that the lumbosacral strain did not 
significantly affect the veteran's activities of daily 
living.  The examiner noted that there was some 
incoordination, but that it may be related to age.  The 
examiner noted that there was no support in medical 
literature for the idea that lumbar corsets produces muscle 
weakness.  The examiner also found that there were no 
neurologic deficits due to the chronic lumbar strain.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to September 26, 2003, the rating criteria for 
lumbosacral strain assigned a maximum 40 percent evaluation 
for severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  For limitation of lumbar spine 
motion, a maximum 40 percent evaluation was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the revised rating criteria for spine disabilities 
beginning on September 26, 2003, a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine and a 
50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion 


are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).

The veteran's 40 percent evaluation contemplates forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula.

A rating in excess of 40 percent prior to September 26, 2003 
is not warranted because the diagnostic codes for lumbosacral 
strain and limitation of lumbar spine motion provide for 
maximum 40 percent evaluations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Sacroiliac injury and 
weakness is rated identically to lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5294 (2003).  The 
remaining codes are not for application because there is no 
objective medical evidence of fractured vertebra, ankylosis 
of the complete, cervical, dorsal, or lumbar spine, 
limitation of cervical or dorsal spine motion, or 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5293 (2003).  Accordingly, an evaluation in excess of 40 
percent is not warranted for lumbosacral strain prior to 
September 26, 2003.  

The evidence of record after September 26, 2003 indicates 
limitation of lumbar spine range of motion without any 
evidence of favorable or unfavorable ankylosis of the lumbar 
or complete spine.  38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, an evaluation in excess of 40 percent 
for a lumbar spine disability is not warranted after 
September 26, 2003.

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the veteran did not report, and the record 
did not demonstrate, any incapacitating episodes due to his 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007); see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  Although the veteran reported radiating 
back pain, the March 2007 VA examiner found that there were 
no neurological deficits related to the lumbosacral strain.  
Accordingly, a separate 10 percent evaluation for 
neurological symptoms of a lumbar spine disability is not 
warranted.

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
reported low back pain that required the use of a back 
corset.  He reported occasional exacerbations and 
occasionally leg and back give-way, but no falls.  He did not 
do any bending or lifting due to back pain.  He did not use 
medication due to side effects.  He volunteered 7 days a week 
at a VA hospital and in March 2003, stated he walked about 9 
miles daily.  In May 2007, he stated he walked about 1.5 
miles daily.  He did not use a cane, but stated that he could 
no longer do things around the house and his yard.  The 
veteran put on his socks by flexing his hip and bringing his 
foot up, and used Velcro shoes.  The objective medical 
evidence of 


record demonstrates pain upon range of lumbar spine motion.  
There was also intact motor examination and no muscle spasms, 
tenderness, limp, muscle atrophy, or evidence of any skin 
changes.  He was able to dress and undress without 
difficulty.  There was decreased lumbar lordosis and the 
veteran was unable to walk on heels and toes secondary to a 
loss of balance.  The examiner found that the strain did not 
significantly affect the veteran's activities of daily 
living.  The examiner noted that there was some 
incoordination, possibly related to age.  In summary, the 
evidence shows pain upon range of motion, limited bending and 
flexing, occasional slight flare-ups, but good strength, the 
ability to volunteer 7 days a week, the ability to walk 1 to 
1.5 miles per day, and only slight affects on the veteran's 
activities of daily living.  The veteran is thus not entitled 
to an increased evaluation based on these provisions because 
the evidence of record shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206; see Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered the issue of whether the 
veteran's lumbosacral strain presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbosacral strain interfered markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  There is no 
evidence of interference with employment and the veteran 
volunteers 7 days a week at a hospital.  The evidence of 
record does not show any hospitalization for the lumbosacral 
strain.  In the absence of any additional factors, the RO's 
failure to consider referral of this issue for consideration 
of an extraschedular rating did not prejudice the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 40 percent for 
lumbosacral strain at any time during the period 


pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see 
also Hart, 21 Vet. App. 505.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.


ORDER

Service connection for lumbar spine degenerative disc disease 
is denied.

An increased evaluation for lumbosacral strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


